Case 6:19-cr-00240-WWB-GJK Document 45 Filed 02/12/20 Page 1 of 2 PageID 142



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                               CASE NO: 6:19-cr-240-Orl-78GJK

JEFFREY ARONOFSKY
                                          /

                                         ORDER

        This cause is before the Court on the Government’s Unopposed Motion for

Clarification, filed on February 11, 2020 (Doc. 44). On February 7, 2020 the Court entered

an Endorsed Order granting Defendant’s Motion to Continue Trial (Doc. 42). Although the

Court made an ends-of-justice finding on the record, it did not enter an ends-of-justice

finding in the Endorsed Order. Accordingly, the Government’s Unopposed MOTION for

clarification of Court's Order Granting Motion to Continue Trial (Doc. 44) is GRANTED.

        Defense counsel moved for a continuance of trial until the July 2020 trial term to

allow defense counsel to complete a capital murder trial with the State of Florida. The

Government has advised the Court that there is no objection to the motion and a Waiver

of Speedy Trial through July 31, 2020 has been filed on the docket (Doc. 41).

        This case is continued until the July 2020 TRIAL TERM, commencing July 6,

2020.    After considering all the factors, including those set forth in 18 U.S.C.

§ 3161(h)(7)(B), and for the reasons stated in the motion (Doc. 40), the Court finds that

the ends of justice served by granting such a continuance outweigh the best interest

of the public and the defendant(s) in a speedy trial. The Court, therefore, determines

that the time from today until the end of the July 2020 trial term shall be “excludable time”

pursuant to 18 U.S.C. § 3161(h).
Case 6:19-cr-00240-WWB-GJK Document 45 Filed 02/12/20 Page 2 of 2 PageID 143



      The status conference is rescheduled for June 9, 2020 at 9:30 AM, Courtroom

3B, George C. Young U.S. Courthouse & Federal Building, 401 W. Central Blvd., Orlando,

Florida 32801. DEFENDANT’S PRESENCE IS NOT REQUIRED AT THE STATUS

CONFERENCE.

      DONE AND ORDERED in Orlando, Florida on February 12, 2020.




Copies:
Counsel for Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services




                                          2
